DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 13 May 2020 amending claims 2, 4, 5, 8, 10, 11, and 13.  Claims 1-13 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 May 2020, 13 May 2021, 12 August 2021, and 07 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Drawings
The drawings received on 13 May 2020 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. Pub. 2010/0101723) as evidenced by Yamanaka (U.S. Pub. 2005/0253277) and by Choi (U.S. Pub. 2021/0395581).
Regarding claims 1 and 2, Okamoto discloses an acrylic pressure-sensitive adhesive composition and adhesive sheet.  The adhesive composition includes (a) a vinyl monomer or partial polymer thereof and (b) a (meth)acrylate co-oligomer, see p. 2, [0027].  Component (a) includes alkyl acrylic monomers as detailed at p. 2, [0031] and p. 3, [0032].  Various acrylic monomers are preferred which result in a acrylic first polymer having a glass transition temperature of 0°C or less.  The Example at p. 14, [0147] polymerizes 90 parts by weight of 2-ethylhexyl acrylate and 10 parts by weight of acrylic acid to form a partial polymer (A1).
Although Okamoto does not specify the glass transition temperature of partial polymer (A1), the instant disclosure teaches that the Fox equation is used to calculate the glass transition temperature for a copolymer based on the glass transition temperature of homopolymers formed by its constituent monomers, see p. 13-14 of the specification.  Yamanaka is relied upon to teach that the glass transition temperatures of homopolymers of 2-ethylhexyl acrylate and acrylic acid are 203 K and 379 K, respectively.  See Table 1 on p. 3. Thus, using the Fox equation described in the instant disclosure and at p. 3, [0032-0033] of Yamanaka, the calculated Tg of acrylic polymer (A1) is calculated to be 213 K, or -60 °C.1  This is within the range of a glass transition temperature of 0 °C or less as specified for the acrylic first polymer.
Okamoto further describes component (b) which is a co-oligomer of an alkyl (meth)acrylate and reactive silicone oil, see p. 3, [0037] et seq.  Sub-component (b1) is an alkyl (meth)acrylate having a linear, branched, or cyclic alkyl group having from about 2 to about 14 carbon atoms, see p. 3, [0038].  This is inclusive of materials of [Chemical Formula 1] as claimed, as an acrylic monomer having a linear alkyl group having 14 carbon atoms reads on this formula in which n = 13.  Suitable (meth)acryloyl group containing silicone oils for sub-component (b2) are described at p. 3, [0039] and p. 4, [0040-0041].  A suitable commercial product includes FM-0721 manufactured by Chisso Corporation, see p. 4, [0041].  This is the same material used in the example of the instant application, see p. 25, lines 20-24.  
Choi teaches that Chisso FM-0721 has the following structure and a molecular weight of 5,000 g/mol, see p. 10, [0209]:

    PNG
    media_image1.png
    180
    603
    media_image1.png
    Greyscale

This reads on the monomer of [Chemical Formula 2] in which R2 is a butyl group (an alkyl group), R3 is a monofunctional methacrylate, and m is 63.2
	Although there are no examples in Okamoto which use a component (b1) which is within the claimed [Chemical Formula 1], it would have been obvious to have selected one of the suitable disclosed alkyl acrylate monomers for (b1) described at p. 3, [0038] with one of the commercially available silicone oils for (b2) described at p. 4, [0041] of Okamoto to arrive at the claimed invention. Note that in accordance with MPEP §2123 a rejection is proper over a prior art reference’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all information they contain.  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir. 1989). 
 Regarding claim 3, Okamoto teaches that the amount of component (b) in the adhesive composition is from 5 to 40 parts by weight, more preferably 5 to 20 parts by weight, per 100 parts of component (a), see p. 5, [0059].
Regarding claim 4, Okamoto teaches that the amount of component (b2), which reads on the monomer represented by [Chemical Formula 2], is from 0.1 to 4 wt. %, more preferably 0.7 to 3 wt. % based on the total monomer components in component (b), see p. 4, [0043].
Regarding claim 5, Okamoto teaches that the amount of component (b1), which reads on the monomer represented by [Chemical Formula 1], is from 96 to 99.5 wt. %, more preferably 96-98 wt. % based on the total monomer components in component (b), see p. 4, [0042].
Regarding claim 6, Okamoto teaches that the monomer components constituting polymer (a) include alkyl (meth)acrylate monomers used alone or in combination (see p. 3, [0031]) and functional-group containing monomers (a2), see p. 3, [0032].  Alkyl acrylate and alkyl (meth)acrylate components such as 2-ethylhexyl (meth)acrylate and n-butyl (meth)acrylate are disclosed for component (a1) and hydroxyalkyl acrylate components such as 2-hydroxyethyl (meth)acrylate are disclosed for component (a2).  The amounts of components (a1) to (a2) are in the ratio of 90:10 to 99:1, and the amount of component (a1) is at least 70 wt. % of polymer (a), preferably higher, see p. 3, [0033-0034].  This allows for a blend of alkyl acrylate and alkyl (meth)acrylate and hydroxyalkyl acrylate components within the recited ranges.  It would have been obvious to one having ordinary skill in the art to have chosen blends of these monomers within the scope of the disclosed monomers to arrive at the claimed invention.
Regarding claim 7, Okamoto also teaches including a photoinitiator component (c) in the adhesive composition, see p. 5, [0054].  Other additives including tackifiers are disclosed at p. 5, [0056].
Regarding claim 8, Okamoto teaches a laminate adhesive sheet comprising an elastic layer (X) and at least one acrylic pressure-sensitive adhesive layer (Y) formed from the acrylic adhesive composition, see p. 6, [0070] and p. 7, [071].  Note: line 4 of p. 6, [0070] describes the acrylic pressure-sensitive adhesive layer also with the symbol (X), but this appears to be a typographical error as throughout the rest of the paragraph the symbol (Y) is used.
Here, the elastic layer (X) reads on the claimed substrate layer and the adhesive layer (Y) reads on the clamed adhesive sheet.
Regarding claim 9, Okamoto further teaches a release sheet applied on the pressure-sensitive adhesive layer, seep. 7, [0071] and p. 13, [0130].
Regarding claims 10 and 11, Okamoto does not provide any examples of an adhesive film meeting the initial and later adhesive force values as specified in the claims.  However, as Okamoto generally teaches an adhesive composition within the claimed range including the acrylic first polymer and second polymer as specified in claim 1, an adhesive sheet formed from such a composition is expected to possess the same or similar adhesive properties as claimed.
The Examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the prior art discloses an adhesive composition having the same components for the adhesive composition as claimed in claim 1 as described above. Therefore, one of ordinary skill in the art would expect the same or similar properties to arise. Since the prior art discloses the adhesive composition of claim 1, the examiner believes the claimed properties are either anticipated or highly obvious.
Regarding claim 12, Okamoto teaches that the adhesive layer (Y) thickness if from about 10 to 400 microns, and preferably from about 30 to 300 microns, see p. 7, [0076].
Regarding claims 13 and 14, Okamoto teaches a method of forming the adhesive film comprising applying the adhesive composition to a suitable backing or carrier followed by curing the layer with an active energy ray, see p. 7, [0073].  The process may further include a drying step, see id.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sample calculation:  1/Tg = 0.90/203 K for 2-ethylhexyl acrylate + 0.10/379 K for acrylic acid.  Thus Tg = 213 K, or -60 °C.
        2 Sample calculation: butyl group C4H11 (mol. wt. 59.1 g/mol)  + SiC2H6 (58.1 g/mol.) + m copies of SiC2H6O (74.1 g/mol) + SiC2H6O-C7H11O2 (185.3 g/mol) = 5000 g/mol.  Thus m = about 63.